Citation Nr: 0307846	
Decision Date: 04/24/03    Archive Date: 04/30/03	

DOCKET NO.  90-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than July 18, 1989, 
for the award of a 100 percent disability evaluation for 
bipolar disorder.

(The Board will address the issue of entitlement to an 
extension of the veteran's delimiting date for the purpose of 
receiving educational assistance benefits under Chapter 34, 
Title 38, United States Code in a separate decision.)


REPRESENTATION

Appellant represented by:  Sean A. Kendall, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the benefit 
then sought on appeal.  The veteran, who had active service 
from August 1975 to September 1979, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.


REMAND

Procedurally, the record reflects that the veteran has been 
granted service connection for a bipolar disorder, effective 
the day following his separation from service.  After 
extensive adjudication, the veteran is currently in receipt 
of a 100 percent evaluation for his bipolar disorder 
effective July 18, 1989, and to a 10 percent evaluation 
between October 1, 1979 and July 17, 1989.  The issue most 
recently decided and remanded from the United States Court of 
Appeals for Veterans Claims (Court) was entitlement to an 
effective date prior to July 18, 1989, for a 100 percent 
evaluation for the veteran's bipolar disorder.  For reasons 
that will be explained below, the Board finds that there is 
an issue that is inextricably intertwined with the issue on 
appeal that must be adjudicated by the RO before the Board 
can issue a decision on the effective date issue.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Essentially, for 
reasons outlined below, the Board finds that the issue of 
entitlement to an initial evaluation in excess of 10 percent 
prior to July 18, 1989 for bipolar disorder should be 
considered by the RO as the disposition of that issue will 
undoubtedly impact the disposition of the issue under 
consideration.  As intimated by the Court in its most recent 
decision, this matter has not been prepared for appellate 
review, although the Board finds that the veteran effectively 
submitted a Notice of Disagreement to the initial evaluation 
assigned by the RO.

Historically, the veteran filed a claim for service 
connection for a psychiatric disorder in October 1979, within 
one year of his separation from service.  Following a VA 
examination and review of the veteran's service medical 
records, a rating decision dated in January 1980 granted 
service connection for a manic-depressive illness, manic 
type, and assigned a noncompensable evaluation.  A letter 
from the RO to the veteran dated in January 1980, however, 
informed him that a manic-depressive illness was not incurred 
in or aggravated by service.  That correspondence informed 
the veteran that he had one year from the date of the 
decision in order to start an appeal process by filing a 
Notice of Disagreement.  In a letter dated in January 1980 
and received by the RO in February 1980, the veteran 
expressed disagreement with the RO's decision.  In a letter 
to the veteran dated in February 1980, the RO apologized for 
incorrectly informing him that his psychiatric disorder was 
not service connected and informed him that compensation was 
not payable for the disability because it was less than 10 
percent disabling.  That letter did not inform the veteran of 
the procedure for initiating an appeal to the BVA.

In March 1981, the RO received a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) along with a letter 
from the veteran titled "Reapplication for Disability Service 
Connected Compensation."  Both these items were received by 
the RO on March 2, 1981, but both also bear a date stamp of 
April 6, 1981.  In response to that submission the RO 
informed the veteran that his psychiatric disability was 
evaluated as noncompensably disabling and that compensation 
was not payable for disability evaluated as less than 10 
percent disabling.  The veteran was informed that if his 
disability had worsened he must provide medical evidence in 
order to reopen his claim.  In July 1987 the veteran 
specifically requested an increased evaluation for his 
service-connected disability.

Under normal circumstances, after the RO had adjudicated the 
veteran's initial claim for VA benefits in January 1980, he 
would have been notified of the grant of service connection 
for his manic-depressive illness, the assignment of a 
noncompensable evaluation for that disability, the effective 
date of his award and of his appellate rights.  The RO's 
January 1980 letter did not do so, but rather informed the 
veteran that his disability was not service connected.  In 
response, the veteran exercised his appellate rights and 
expressed disagreement with the January 1980 rating decision 
that granted service connection and assigned a noncompensable 
evaluation effective the day following the veteran's 
separation from service.  The Board finds that the veteran's 
January 1980 letter effectively began his appeal process and 
expressed disagreement with the only viable or appealable 
issue decided by the January 1980 rating decision.  In this 
regard, service connection was granted, a complete grant of 
the benefits sought on appeal, and the effective date for the 
grant of service connection was the day following separation 
from service, also a complete grant of the benefit possible 
with regard to the effective date.  Thus, the only appealable 
issue decided by the January 1980 rating decision was the 
assignment of a noncompensable evaluation.

The Board acknowledges that the RO clarified and corrected 
the information provided to the veteran in the RO's January 
1980 letter.  However, that letter did not inform the veteran 
of his appellate rights.  And while subsequent explanations 
provided to the veteran by the RO and the Board indicated 
that notice of appellate rights may not have been required at 
that time, it appears that since November 1973, the date of 
the Form Letter provided to the veteran, did include notice 
of procedural and appellate rights.  Thus, under the facts 
and circumstances of this case, the Board finds that the 
February 1980 letter to the veteran notifying him of the 
grant of service connection was deficient in failing to 
notify the veteran of procedural and appellate rights in 
effect at that time.  

Thus, while subsequent decisions by the RO and the Board have 
focused on the effective date for awards of 10 percent and 
100 percent evaluations, the Board finds that the veteran 
effectively expressed disagreement with the assignment of the 
initial evaluation for his manic-depressive or bipolar 
disorder.  Since the veteran is currently in receipt of a 100 
percent evaluation from July 18, 1989, the matter pending 
adjudication is entitlement to an initial evaluation in 
excess of 10 percent between October 1, 1979, and July 17, 
1989, for the service-connected psychiatric disability.  
While the Board has found that the veteran effectively 
disagreed with the noncompensable evaluation assigned, 
subsequently increased to 10 percent, the RO has never, 
understandably under the facts and circumstances of this 
case, issued a Statement of the Case with respect to the 
assignment of the initial evaluation for the veteran's 
bipolar disorder.  While this case clearly does not fall 
within the norm of adjudicative procedure, it is clear from 
statements and appeals the veteran has filed that he has 
consistently disagreed with the initial evaluation assigned 
for his service connected psychiatric disorder.  Given the 
procedural shortcomings of the notice provided to the veteran 
initially, in fairness to the veteran, the Board has 
determined that this matter must be properly addressed by the 
RO in the first instance.  See also Manlincon v. West, 12 
Vet. App. 238 (1999).

Therefore, in order to give the veteran every consideration 
with respect to the appeal, and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  The Board notes further, that it will defer 
consideration of the issue of entitlement to an effective 
date earlier than July 18, 1989, for the award of a 100 
percent disability evaluation for bipolar disorder pending 
the completion of the development requested below.  
Accordingly, this case is REMANDED for the following action:

The RO should review the veteran's claim 
for an initial evaluation in excess of 10 
percent between October 1, 1979, and July 
17, 1989.  If the benefit remains denied, 
the veteran and his representative should 
be furnished a Statement of the Case.  
The veteran is advised that he must file 
a Substantive Appeal following the 
issuance of a Statement of the Case on 
this issue in order to continue his 
appeal.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the claim, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with the current appeal No action is 
required of the veteran unless he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


